Mr. Justice Linscott delivered the opinion of the court: Claimant asks for an award in the amount of Two Dollars and Twenty Cents ($2.20) for demurrage on a car of stone consigned to the Division of Highways at Mt. Olive, Illinois. The car in question was spotted on, Saturday night, June 3d, 1939, at 10:05 P. M. The free .unloading’ period expired Tuesday night, June 6, 1939, but the Division was unable to complete the unloading of the same until the afternoon of June 7th, whereby the claimant became entitled to one day’s demurrage. The claim was presented for payment on October 6, 1939, and was approved by Mr. Walter Donaldson, Transportation Expert of the Division of Highways, but payment thereof could not be made on account of the fact that the appropriation out of which the same was properly payable lapsed on September 30, 1939. We have held in numerous cases that where services have been properly rendered to the State, and a bill therefor has been submitted within a reasonable time, but the same was not approved and vouchered for payment before the lapse of the appropriation from which it is payable, without any fault or neglect on the part of the claimant, an award for the reasonable and customary value of the services will be made, where at the time the expenses were incurred there were sufficient funds remaining unexpended in the appropriation to pay for the same. (Rock Island Sand & Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Wabash Telephone Co. vs. State, 10 C. C. R. 211.) This claim comes within the requirements above set forth, and an award is therefore entered in favor of the claimant for the sum of Two Dollars and Twenty Cents ($2.20). ■